DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-23, 25 and 27-29 are pending in the instant invention.  According to the Amendments to the Claims, filed January 17, 2020, claims 2, 5, 8, 15, 17, 23, 25 and 29 were amended and claims 3, 4, 6, 9, 12, 14, 16, 24 and 26 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/042797, filed July 19, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/534,908, filed July 20, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on January 12, 2021, is acknowledged: Group I - claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 29.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 22 and 28 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a 
	Thus, a first Office action and prosecution on the merits of claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25, 27 and 29 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the preparation of a compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
wherein the process comprises the following steps:

a)	reacting Compound 1 of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 1

with a Compound 2 of the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 2
	wherein:
		R1 is halogen or OC(O)CH3;

in the presence of an acid and a solvent, to afford Compound 3 of the formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 3;

b)	reacting Compound 3 above with a compound of the formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein:
	R2 is H or C1-C6 alkyl; and
	R3 is H or C1-C6 alkyl;

in the presence of a Lewis acid, followed by (a) sodium borohydride, (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas, to afford Compound 4 of the formula:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Compound 4
wherein:
	X is halogen, sulfate, tartrate, or citrate;

c)	reacting Compound 4 above with (a) sodium hydroxide, followed by methanesulfonic acid, in the presence of dichloromethane, or (b) sulfuric acid in the presence of isopropyl alcohol, to afford Compound 5 of the formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Compound 5
wherein:
	X is halogen, sulfate, tartrate, or citrate;

d)	reacting Compound 5 above with Compound 6 of the formula:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Compound 6

in the presence of triacetoxyborohydride and a solvent, to afford Compound 7 of the formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Compound 7;

e)	reacting Compound 7 above with an acid, in the presence of hydroxylamine, or a salt thereof, and a solvent, to afford Compound 8 of the formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Compound 8;

f)	reacting Compound 8 above with an acid or a base, followed by heating the reaction mixture to a temperature in the range of 45ºC-70ºC, in the presence of a solvent or solvent mixture, to afford Compound 9 of the formula:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Compound 9;

g)	reacting Compound 9 above with Pd/C in the presence of hydrogen gas, followed by an acid, to afford Compound 10 of the formula:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Compound 10
wherein:
	X is halogen; and

h)	reacting Compound 10 above with Compound 11a of the formula:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Compound 11a;
wherein:
	X is halogen, 1-methylimidazole, or OR; and
	R is alkyl, aryl, a phosphate ester, or a sulfate ester;

in the presence of a solvent or solvent mixture, to afford the compound of formula (I) above.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a): 

	R1 is OC(O)CH3; and
	the acid is a mineral acid or an organic acid selected from the group consisting of methanesulfonic acid, ethanesulfonic acid, and camphorsulfonic acid.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a): 

	the acid is a Lewis acid selected from the group consisting of LiX and BF3-etherate; and
	X is halogen.

	Appropriate correction is required.


7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step a), the solvent is selected from the group consisting of dichloromethane, dichloroethane, chloroform, carbon tetrachloride, diethyl ether, methyl tert-butyl ether, and tetrahydrofuran, or a mixture thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step b), X is citrate.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:
The process according to Claim 1, wherein in step c):

(a)	the ratio of methanesulfonic acid to dichloromethane is 1 mL:21.4 mL; or
(b)	the ratio of sulfuric acid to isopropyl alcohol is 1 mL:588 mL.

	The process according to Claim 1, wherein, in step c), Compound 4 is reacted with sulfuric acid in the presence of isopropyl alcohol.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step c), X is sulfate.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the acid is trifluoroacetic acid and the solvent is toluene.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the solvent or solvent mixture is selected from the group consisting of diethyl ether, n-heptane, isopropyl acetate, methyl tert-butyl ether, N,N-dimethylformamide, N-methyl-2-pyrrolidone, tetrahydrofuran, and toluene, or a mixture thereof.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step e), the process further comprises crystallizing Compound 9 from a solvent mixture of isopropyl acetate and n-heptane.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The process according to Claim 1, wherein in step b), Compound 3 is reacted with HN(R2)(R3) in the presence of (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step g), X is Br.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process according to Claim 1, wherein in step h), X is 1-methylimidazole.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 1, wherein in step h), the process further comprises crystallizing the compound of formula (I) from a solvent mixture of 2-methyltetrahydrofuran and n-heptane.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to Claim 18, wherein in step b), Compound 3 is reacted with HN(R2)(R3) in the presence of (b) Pt/Al in the presence of hydrogen gas, or (c) Pd/C in the presence of hydrogen gas.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(I).

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable hydride donor, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, suitable hydride donor, is not defined by the claim, the specification does not provide an adequate such as, to define the phrase, suitable hydride donor, as NaBH4; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, suitable hydride donor, with respect to step b).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the phrase, combination of a catalyst and hydrogen gas, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, combination of a catalyst and hydrogen gas, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, combination of a catalyst and hydrogen gas, as Pt/Al or Pd/C and hydrogen gas; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, combination of a catalyst and hydrogen gas, with respect to step b).

Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, inorganic or organic counter ion, in claim 1, with respect to X, is a relative phrase which renders the claim indefinite.  The phrase, inorganic or organic counter ion, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, inorganic or organic counter ion, as halogen, sulfate, tartrate, or citrate; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butyl-amino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)-cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, inorganic or organic counter ion, with respect to X.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, 2HX, with respect to Compound 5, where X is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted (3aR,7aS)-octahydro-1H-benzo[d]imidazole.  Consequently, since incomplete valences are not permitted in the structure of Compound 5, an essential portion of Compound 5 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of Compound 5.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, hydride source, in claim 1, with respect to step d), is a relative phrase which renders the claim indefinite.  The phrase, hydride source, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 4, uses open language, such as such as, to define the phrase, hydride source, as triacetoxyborohydride; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, hydride source, with respect to step d).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint 
	The inventor or joint inventor should note that the phrase, removing the protecting group, in claim 1, with respect to step g), is a relative phrase which renders the claim indefinite.  The phrase, removing the protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, removing the protecting group, as hydrogenation with Pd/C, which can be isolated as the free base or a mono or bis salt formed by reacting with an acid; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a]-[1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, removing the protecting group, with respect to step g).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 1 also recites the limitation, 2HX, with respect to Compound 10, where X is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolidine.  Consequently, since incomplete valences are not permitted in the structure of Compound 10, an essential portion of Compound 10 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of Compound 10.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
Claim Objections, to overcome this section of the rejection.

	Claims 1, 2, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, leaving group, in claim 1, with respect to X in step h), is a relative phrase which renders the claim indefinite.  The phrase, leaving group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 6, uses open language, such as such as, to define the phrase, leaving group, as halogen, nitrogen, or OR; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, leaving group, with respect to X in step h).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 5, 7, 8, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, appropriate acid/solvent mixture, in claim 1, with respect to step c), is a relative phrase which renders the claim indefinite.  appropriate acid/solvent mixture, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, appropriate acid/solvent mixture, as MSA/DCM; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo-[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, appropriate acid/solvent mixture, with respect to step c).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 5, 7, 8, 10, 11, 13, 15, 17-21, 23, 25 and 27 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, leaving group, in claim 1, with respect to R1, is a relative phrase which renders the claim indefinite.  The phrase, leaving group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, uses open language, such as such as, to define the phrase, leaving group, as halogen, OAc, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, leaving group, with respect to R1.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, other ethereal solvents, is a relative phrase which renders the claim indefinite.  The phrase, other ethereal solvents, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, other ethereal solvents.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, other ethereal solvents.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.



	The inventor or joint inventor should note that claim 8 recites the limitation, The process according to Claim 1, wherein Compound 4 is the free base, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 1, Compound 4 is recited as an HX salt, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, other ethereal solvents, is a relative phrase which renders the claim indefinite.  The phrase, other ethereal solvents, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, other ethereal solvents.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I) has been rendered indefinite by the use of the phrase, other ethereal solvents.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 23 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 23 recites the limitation, The process according to Claim 18, wherein the activating reagent in step b) is… and the base in step b) is…, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 18, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 1, step b neither recites an activating reagent, nor a base, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this rejection.

	Claim 25 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 25 recites the limitation, The process according to Claim 18, wherein the thiolating reagent in step b) is… and the reducing agent in step c) is…, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 18, for this N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)-acetamide of formula (I).  According to claim 1, (1) a thiolating agent is not recited, and (2) a reducing agent is not recited, with regard to step b) and step c), respectively, of the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this rejection.

	Claim 27 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 27 recites the limitation, The process according to Claim 18, wherein compound 6 is crystallized from a hydrocarbon such as hexane, cyclohexane, or n-heptane, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 18, for this limitation, with respect to the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).  According to claim 18, Compound 6 is not recited, with respect to step b of the process for the preparation of N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide of formula (I).
	The examiner suggests amending or cancelling the claim, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent 
	Likewise, the inventor or joint inventor should further note that claim 27 recites the broad limitation, hydrocarbon, and the claim also recites hexane, cyclohexane, and n-heptane, respectively, which are the narrower statements of the limitation.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending or cancelling the claim, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 29 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Carter, et al. in US 8,383,812.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
	The instant invention recites N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the right, and as prepared by the process of Claim 1, as a dual modulator of chemokine receptor activity.
	Carter, et al. (US 8,383,812), as cited on the IDS, teaches N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the right, as a dual modulator of chemokine  receptor activity [column 63, claim 1, lines 18-41].
	The inventor or joint inventor should note that [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  {See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)}.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 8,383,812

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
	Consequently, claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 2 of US Patent No. 8,383,812.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 8,383,812 recites N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left, which provides overlapping subject matter with respect to the instantly recited N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left, and as prepared by the process of Claim 1.
	The inventor or joint inventor should note that [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  {See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)}.

US Patent No. 8,618,101

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
	Claim 29 is further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of US Patent No. 8,618,101.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 29 recites N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]-triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left, and as prepared by the process of Claim 1, which is administered within the method of treating a disorder, comprising administering… N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a]-[1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left, and as recited in claim 1 of US 8,618,101.
	The inventor or joint inventor should note that [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  {See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)}.
	Similarly, the inventor or joint inventor should further note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Likewise, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Next, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Moreover, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

US Patent No. 8,906,920

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
	Claim 29 is further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 8,906,920.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 29 N-((1R,2S,5R)-5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-yl-amino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left, and as prepared by the process of Claim 1, which is administered within the method of treating kidney disease, comprising administering… N-((1R,2S,5R)- 5-(tert-butylamino)-2-((S)-3-(7-tert-butylpyrazolo[1,5-a][1,3,5]triazin-4-ylamino)-2-oxopyrrolidin-1-yl)cyclohexyl)acetamide, shown to the left above, and as recited in claim 1 of US 8,906,920.
	The inventor or joint inventor should note that [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  {See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)}.
	Similarly, the inventor or joint inventor should further note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Likewise, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Next, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Then, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624